DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group (II) with the compound in Example 119 depicted below:

    PNG
    media_image1.png
    251
    381
    media_image1.png
    Greyscale
 in the reply filed on 11/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28 and 24-31 are under examination. Claims 1-24 are canceled. 

Expansion of Election of Species Requirement 
 	A reasonable and comprehensive search conducted by the Examiner determined that the prior art at the time of the present invention was such that it did not anticipate or render obvious the elected specie 

    PNG
    media_image1.png
    251
    381
    media_image1.png
    Greyscale

. In light of this discovery, the search is expanded to the compound of the formula (V), wherein X is heteroaryl; Y2 is phenyl; L1 is a bond or an oxygen atom; m, n, and O are 0; and Z1 is 

    PNG
    media_image2.png
    193
    204
    media_image2.png
    Greyscale

The elected species has not been found to be either anticipated or rendered obvious by prior art. During the course of examination, certain prior art that pertains to nonelected species of the compound of formula (I) was found, and in the interest of advancing prosecution of the application it has been applied to the appropriate claims below. The prior art search, however, has not be extended unnecessarily to cover all nonelected species, and the requirement for a species election has not been withdrawn because the claims include subject matter that has not been searched, such as the nonelected compounds of formula (I). See MPEP § 803.02. 

Information Disclosure Statement
The references cited in the IDS filed 12/01/2020 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating follicular lymphoma, chronic lymphocytic leukemia, lymphoblastic leukemia, a lymphoid malignancy of T cell or B cell origin, myelogenous leukemia, does not reasonably provide enablement for treating the other types of cancer recited in claims 25. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. All references cited in this rejection can be found in parent case #14/994,824.
While the specification only discloses no working examples for treating follicular lymphoma, chronic lymphocytic leukemia, lymphoblastic leukemia, a lymphoid malignancy of T cell or B cell origin, myelogenous leukemia, the specification discloses a large number of compounds that bind and inhibit Bcl-2 activity in vitro, see Tables 4-5. The state of the art, specifically, Seymour et al, ABT-199 (GCD-0199) in relapsed/refractory (R/R) chronic lymphocytic leukemia (CZL) and small lymphocytic lymphoma (SLL): High complete response rate and durable disease control, J. Clin, Oncol. 32:5s, 2014 (suppl; abstr 2015) teaches Bcl-2 is overexpressed in relapsed CLL/SLL and is associated with dysregulated apoptosis and chemo-resistance; ABT-199 which is and orally bioavailable Bcl-2 inhibitor that triggers apoptosis of CLL cells in vitro and in vivo has been effective for treating CLL/SLL, see Background Section. As such, since Bcl-2 inhibitor has been tested and is effective for treating leukemia, one would reasonably expect the Bcl-2 claimed to be effective for treating the recited leukemia as well with no undue experimentation. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a method of treating follicular lymphoma, chronic lymphocytic leukemia, lymphoblastic leukemia, a lymphoid malignancy of T cell or B cell origin, and myelogenous leukemia.  Support for the intended use is in vitro data for Bcl-2 binding on pages Tables 4 and 5 of the specification.
The state of the prior art and the predictability or lack thereof in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects of any condition mediated by cell proliferation, whether or not the condition is affected by the instant compounds’ activity would make a difference.
Applicants’ claim is drawn to a method of treating various types of cancer listed in claim 15.  The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. Cancer is a disease characterized by a population of cells that grow and divide without respect to normal limits, invade and destroy adjacent tissues, and may spread to distant anatomic sites through a process called metastasis (URL:http://en.wikipedia.orq/wiki/ Cancer>). Most cancers are named for where they start. For example, lung cancer starts in the lung, and breast cancer starts in the breast. Symptoms and treatment depend on the cancer type and how advanced it is (URL: <http://www.nlm.nih.gov/medlineplus/cancer>>) accessed on 10/16/2015.
 It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al. page 531). Treatment may include surgery, radiation, chemotherapy, immunotherapy, monoclonal antibody therapy, etc. Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them. It is also known in the prior art (Lala et al. page 91) that the role of NO in tumor biology remains incompletely understood with both the promotion and inhibition of NO mentioned for the treatment of tumor progression and only certain human cancers may be treated by selected NO-blocking drugs. These example shows that there are different cellular mechanisms, the unpredictability in the art and the different treatment protocols. Because "cancer" refers to a class of diseases, it is unlikely that there will ever be a single "treatment for cancer". 	
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  Based on the in vitro examples and the knowledge of the state of the art, the skilled artisan would have appreciated the nexus between Bcl-2 inhibition and the treatment of follicular lymphoma, chronic lymphocytic leukemia, lymphoblastic leukemia, a lymphoid malignancy of T cell or B cell origin, and myelogenous leukemia. However, based on the in vitro assay and the state of the art, the skilled artisan would not a nexus between Bcl-2 inhibition and treatment or the other types of cancer listed in claims.
Test assays and procedure are provided in the specification such as in vitro data for Bcl-2 binding on pages Tables 4 and 5.
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is a method of treating the various types of cancer listed in claims.

The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of inhibiting or activating Bcl-2 receptors and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment of the diseases.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by amending the claims to read on the specific cancers that have been indicated as being enabled by the specification.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 25 and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baell et al (WO2010/080503A1, published on July 15, 2010.
Baell et al teach a method of treating chronic lymphocytic leukemia comprising compounds of the Formula I

    PNG
    media_image3.png
    384
    774
    media_image3.png
    Greyscale
,
(see claims 1 and 31), for the treatment of diseases and conditions are characterized by the expression or over-expression of Bcl-2 anti-apoptotic proteins, e.g., of anti-apoptotic Bcl-xL proteins (see Abstract). The diseases include bladder cancer, brain cancer, breast cancer, bone marrow cancer, cervical cancer, chronic lymphocytic leukemia, colorectal cancer, esophageal cancer, hepatocellular cancer, lymphoblastic leukemia, follicular lymphoma, a lymphoid malignancy of T cell or B cell origin, melanoma, myelogenous leukemia, myeloma, oral cancer, ovarian cancer, non-small cell lung cancer, prostate cancer, small cell lung cancer, or spleen cancer. (See claim 31.) Moreover, Baell teaches the compound of the formula I can be combined with additional anticancer agents, see para [00104]. 

    PNG
    media_image4.png
    517
    594
    media_image4.png
    Greyscale

(see claim 8), wherein L absent or is a linker selected from:

    PNG
    media_image5.png
    180
    1663
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    84
    121
    media_image6.png
    Greyscale
etc…  and E represents a phenyl ring optionally substituted with O-Rp where Rp is a benzene or a C3-7 cycloalkyl. (see claims 13, 28, Fig 2-D, and page7 and page 8.) Baell teaches the exemplified compound 127  

    PNG
    media_image7.png
    206
    314
    media_image7.png
    Greyscale
, (see page 47). 
Baell et al do not teach the instant compound of the formula (V)

    PNG
    media_image8.png
    205
    340
    media_image8.png
    Greyscale
wherein X is heteroaryl; Y2 is phenyl; L1 is a bond or an oxygen atom; m, n, and O are 0; and Z1 is 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select the compound 127 taught by Baell et al as a lead compound based on the fact that Baell et al teach compound with the core structure of the formula (I) exhibits anti-apoptotic function and also based on the fact that compound 127 is one of the preferred compounds and modify said compound by replacing the -(CH2)- linker corresponding the L with a bond and further replacing any one of the hydrogen atoms on the phenyl ring with a phenoxy group or a C3-7 cycloalkyl group to give Applicants’ claimed compound. One would have been motivated to do so because Baell teaches the linker, i e. -(CH2)- or can be absent and also because Baell teaches phenyl group and a phenyl group that can be substituted with a phenoxy group, a C3-7 cycloalkyl, and hydrogen are interchangeable for E. One would have reasonably expected the modified compound to have anti-apoptotic function for treating chronic lymphocytic leukemia and some of the cancers recited in the instant claim 25 with success. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 25 and 27-31 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,266,877. Although the claims at issue are not identical, they are not patentably distinct from each other. The compounds of the US Patent claims teach compounds overlap with the instant claimed compounds. However, the U.S. Patent claims do not teach the compounds for treating lymphocytic leukemia. As per Sun Pharmaceutical Industries LTD vs Eli Lilly and Company, 2010-1105, the utility of the compounds of the U.S. Patent claims encompassing lymphocytic leukemia, see col. 101, line 45 can be used. Therefore, the skilled artisan would have found it obvious to administer an effective amount of the compound of the U.S. Patent claims for treating lymphocytic leukemia to give the instant claimed method.
 
Claims 25 and 27-31 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,227,963. Although the claims at issue are not identical, they are not patentably distinct from each other. The compounds of the US Patent claims teach compounds overlap with the instant claimed compounds. However, the U.S. Patent claims do not teach the compounds for treating lymphocytic leukemia. As per Sun Pharmaceutical Industries LTD vs Eli Lilly and Company, 2010-1105, the utility of the compounds of the U.S. Patent claims encompassing lymphocytic leukemia, see col. 101, line 45 can be used. Therefore, the skilled artisan would have found it obvious to administer an effective amount of the compound of the U.S. Patent claims for treating lymphocytic leukemia to give the instant claimed method.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628